DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant's arguments received on 12/22/2020 in which claims 3-5 are amended, claim 3 is independent claim. New claim 22 has been added. Claims 1-2, 6-9, 11, 16 and 20-21 have been cancelled. Claims 3-5, 10, 12-15, 17-19 and 22 have been examined and are pending in this application.
 Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10, 12-15, 17-19 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “an element having an atomic member equal to or higher than that of yttrium is dissipatively present in a plane of the diffusion prevention layer.” in line 17-19 which is unclear. Therefore, the claim is indefinite. Because the “dissipatively present” does not have an established meaning. For purposes of examination, “dissipatively present” is being interpreted as being met by “present”  

Claim Objections
Claim 3 is objected to because of the following informalities:  In line 18 “atomic member” should be changed to “atomic number”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandhu (US 2016/0359105 A1, hereinafter ‘Sandhu’).

Regarding Independent claim 3, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses a spin current magnetization rotational magnetoresistance effect element comprising:
a magnetoresistance effect element (201, [0080]) including, in order, a first ferromagnetic metal layer (110, [0050]) in which a direction of magnetization is fixed (see arrows 112.sub.A and 112.sub.B of layer 110, Fig. 1A-1B show a direction of magnetization is fixed, [0050 and 0053]), a nonmagnetic layer (130, [0055], (see in light applicant’s own disclosure for the material intrinsically exhibiting the claimed property, [0062])), a second ferromagnetic metal layer (120, [0050]) configured for a direction of magnetization to be changed (see arrows 112.sub.A and 112.sub.B of layer 120, Fig. 
a spin-orbit torque wiring (102, [0021 and 0049]) extending in a direction intersecting a lamination direction (see Fig. 2) of the magnetoresistance effect element (see Fig. 2) and joined to the cap layer (layer 105 made from e.g., copper, tungsten, titanium, tantalum, [0049]), wherein
the cap layer (105 made from e.g., copper, tungsten, titanium, tantalum, [0049]) has spin conductivity (the reference teaches copper (Cu) is a material for the cap layer 105) as applicant’s own disclosure for the material intrinsically exhibiting the claimed property, [0018 and 0066]), 
the diffusion prevention layer (140, ruthenium (Ru), [0056]) has at least one element selected from a group consisting of a magnetic element (tungsten (W)) having an atomic number (i.e., the number of protons in the nucleus of an atom, which determines the chemical properties of an element and its place in the periodic table) equal to or higher than (tungsten (W) having an atomic number (74, see the periodic table)) that of yttrium (Yttrium (Y) having an atomic number (39, see the periodic table), and
the at least one element (tungsten (W)) selected from a group consisting of a magnetic element and an element having an atomic number (i.e., the number of protons in the nucleus of an atom, which determines the chemical properties of an element and its place in the periodic table) equal to or higher than (tungsten (W) is dissipatively present (Note: “dissipatively present” is being interpreted as being met by “present”) in a plane (Fig. 2 shown the plane of the magnetoresistance effect element) of the diffusion prevention layer (140).
Regarding claim 4, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 3, wherein 
the diffusion prevention layer (140) has at least one selected from a magnetic element and an element the material (Tungsten (W))) for having an atomic number (i.e., the number of protons in the nucleus of an atom, which determines the chemical properties of an element and its place in the periodic table) equal to or higher than (tungsten (W) having an atomic number (74, see the periodic table)) that of yttrium (Yttrium (Y) having an atomic number (39, see the periodic table).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu (US 2016/0359105 A1, hereinafter ‘Sandhu’), in view of Pi (US 2015/0008547 A1, hereinafter ‘Pi’).
Regarding claim 5, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 3, wherein
an atomic radius (atomic radius of Tungsten (W) is 139 pm (pecometer) = 0.139 nanometer) of an atom constituting the diffusion prevention layer (Note: see in light applicant’s own disclosure for the material intrinsically exhibiting the claimed property, [0133 and 0136]).
Sandhu does not explicitly disclose 
a thickness of the diffusion prevention layer is equal to or less than four times an atomic radius.
Pi’s Fig. 2 show a thickness of the diffusion prevention layer (the layer 19 containing the W, preferably having a thickness between 1 Angstrom (0.1 nm) and 5 Angstroms (0.5 nm), [0048]) is equal to an atomic radius of Tungsten (W) is 137 (pecometer) = 0.137 nm.
The disclosed range of Pi is an overlapping range of the claimed invention.
It has been upheld that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art (MPEP 2144).
It would have been obvious to a person having ordinary skills in the art to form the thickness of the diffusion prevention layer overlapping range of thickness. Further, it is known in the art to scale down the size to miniaturize the device as stated by Pi ([0048]) and therefore is obvious to bring about the miniaturization by using the values from the low end of the disclosed range which encompasses the claimed dimension and accordingly it would have been obvious reduce the size further to further scale down the device.
It is overlapping with the atomic radius applicant used, since an atomic radius of Tungsten is 139 (pecometer) = 0.139 nm.
The specification contains no disclosure of either the critical nature of the claimed a thickness of the diffusion prevention layer is equal to or less than four times an atomic radius or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F. 2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 10, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 4, wherein 
an atomic radius (atomic radius of Tungsten (W) is 139 pm (pecometer) = 0.139 nanometer) of an atom constituting the diffusion prevention layer (Note: see in light applicant’s own disclosure for the material intrinsically exhibiting the claimed property, [0133 and 0136]).
Sandhu does not explicitly disclose 
a thickness of the diffusion prevention layer is equal to or less than four times an atomic radius.
Pi’s Fig. 2 show a thickness of the diffusion prevention layer (the layer 19 containing the W, preferably having a thickness between 1 Angstrom (0.1 nm) and 5 Angstroms (0.5 nm), [0048]) is equal to an atomic radius of Tungsten (W) is 137 (pecometer) = 0.137 nm.
The disclosed range of Pi is an overlapping range of the claimed invention.
It has been upheld that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art (MPEP 2144).
It would have been obvious to a person having ordinary skills in the art to form the thickness of the diffusion prevention layer overlapping range of thickness. Further, it is known in the art to scale down the size to miniaturize the device as stated by Pi ([0048]) and therefore is obvious to bring about the miniaturization by using the values from the low end of the disclosed range which encompasses the claimed dimension and accordingly it would have been obvious reduce the size further to further scale down the device.
It is overlapping with the atomic radius applicant used, since an atomic radius of Tungsten is 139 (pecometer) = 0.139 nm.
The specification contains no disclosure of either the critical nature of the claimed a thickness of the diffusion prevention layer is equal to or less than four times an atomic radius or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F. 2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 22, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 3, wherein 
an atomic radius (atomic radius of tungsten (W) is 139 pm (pecometer) = 0.139 nanometer) of an atom of the at least one element selected from a group consisting of a magnetic element (tungsten (W)) and an element having an atomic number equal to or higher than that of yttrium.
Sandhu does not explicitly disclose 
a thickness of the diffusion prevention layer is less than twice an atomic radius of the at least one element selected from a group consisting of a magnetic element (tungsten (W)),
Pi’s Fig. 2 show a thickness of the diffusion prevention layer (the layer 19 containing the W, preferably having a thickness between 1 Angstrom (0.1 nm) and 5 Angstroms (0.5 nm), [0048]) is less than twice an atomic radius of the at least one element selected from a group consisting of a magnetic element (tungsten (W)) is 137 (pecometer) = 0.137 nm.
The disclosed range of Pi is an overlapping range of the claimed invention.
It has been upheld that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art (MPEP 2144).
It would have been obvious to a person having ordinary skills in the art to form the thickness of the diffusion prevention layer overlapping range of thickness. Further, it is known in the art to scale down the size to miniaturize the device as stated by Pi ([0048]) and therefore is obvious to bring about the miniaturization by using the values from the low end of the disclosed range which encompasses the claimed dimension and accordingly it would have been obvious reduce the size further to further scale down the device.
It is overlapping with the atomic radius applicant used, since an atomic radius of Tungsten is 139 (pecometer) = 0.139 nm.
The specification contains no disclosure of either the critical nature of the claimed a thickness of the diffusion prevention layer is equal to or less than four times an atomic radius or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F. 2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu (US 2016/0359105 A1, hereinafter ‘Sandhu’), in view of Whig (US 2010/0148167 A1, hereinafter ‘Whig’).
Regarding claim 12, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 3, wherein 
the spin-orbit torque wiring (102) is made of a metallic layer (see paragraph [0021 and 0049]).
Sandhu does not explicitly disclose
the spin-orbit torque wiring (102) includes a nonmagnetic metal having an atomic number of 39 or higher having a d electron or an f electron in an outermost shell.
Whig’s Fig. 3 teaches the spin-orbit torque wiring (314, [0021]) includes a nonmagnetic metal (i.e., Nonmagnetic metals include aluminium, copper, lead, tin, titanium and zinc, and alloys such as brass and bronze. Precious metals such as gold and silver are not magnetic, reference teaches 314 may be formed from at least one of the elements Au or Ag, [0021]) having an atomic number of 39 or higher (the elements Au or Ag having atomic number Au (79) and Ag (47) higher than 39) having a d electron or an f electron in an outermost shell (see in light applicant’s own disclosure for the material intrinsically exhibiting the claimed property, [0082]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Whig to teachings of Sandhu such as replace the conductors 314 may be formed from at least one of the elements Au or Ag (Whig Fig. 3) of Whig to the spin-orbit torque wiring 102 (Sandhu Fig. 2) of Sandhu. One of ordinary skill in the art would have been motivated to make this modification in order to well-known equivalents alternatives to substitution Au or Ag for aluminium, copper, lead, tin, titanium and zinc, and alloys such as brass and bronze to make good conductor for the spin-orbit torque wiring.   
Regarding claim 13, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 4, wherein 
the spin-orbit torque wiring (102) is made of a metallic layer (see paragraph [0021 and 0049]),
Sandhu does not explicitly disclose
the spin-orbit torque wiring (102) includes a nonmagnetic metal having an atomic number of 39 or higher having a d electron or an f electron in an outermost shell.
Whig’s Fig. 3 teaches the spin-orbit torque wiring (314, [0021]) includes a nonmagnetic metal (i.e., Nonmagnetic metals include aluminium, copper, lead, tin, titanium and zinc, and alloys such as brass and bronze. Precious metals such as gold and silver are not magnetic, reference teaches 314 may be formed from at least one of the elements Au or Ag, [0021]) having an atomic number of 39 or higher (the elements Au or Ag having atomic number Au (79) and Ag (47) higher than 39) having a d electron or an f electron in an outermost shell (see in light applicant’s own disclosure for the material intrinsically exhibiting the claimed property, [0082]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Whig to teachings of Sandhu such as replace the conductors 314 may be formed from at least one of the elements Au or Ag (Whig Fig. 3) of Whig to the spin-orbit torque wiring 102 (Sandhu Fig. 2) of Sandhu. One of ordinary skill in the art would have been motivated to make this modification in order to well-known equivalents alternatives to substitution Au or Ag for aluminium, copper, lead, tin, titanium and zinc, and alloys such as brass and bronze to make good conductor for the spin-orbit torque wiring.  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu (US 2016/0359105 A1, hereinafter ‘Sandhu’), in view of Pi (US 2015/0008547 A1, hereinafter ‘Pi’), and further in view of Whig (US 2010/0148167 A1, hereinafter ‘Whig’). 
Regarding claim 14, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 5, wherein 
the spin-orbit torque wiring (102) is made of a metallic layer (see paragraph [0021 and 0049]),
Sandhu in view Pi do not explicitly disclose
the spin-orbit torque wiring (102) includes a nonmagn3etic metal having an atomic number of 39 or higher having a d electron or an f electron in an outermost shell.
Whig’s Fig. 3 teaches the spin-orbit torque wiring (314, [0021]) includes a nonmagnetic metal (i.e., Nonmagnetic metals include aluminium, copper, lead, tin, titanium and zinc, and alloys such as brass and bronze. Precious metals such as gold and silver are not magnetic, reference teaches 314 may be formed from at least one of the elements Au or Ag, [0021]) having an atomic number of 39 or higher (the elements Au or Ag having atomic number Au (79) and Ag (47) higher than 39) having a d electron or an f electron in an outermost shell (see in light applicant’s own disclosure for the material intrinsically exhibiting the claimed property, [0082]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Whig to teachings of Sandhu such as replace the conductors 314 may be formed from at least one of the elements Au or Ag (Whig Fig. 3) of Whig to the spin-orbit torque wiring 102 (Sandhu Fig. 2) of Sandhu. One of ordinary skill in the art would have been motivated to make this modification in order to well-known equivalents alternatives to substitution Au or Ag for aluminium, copper, lead, tin, titanium and zinc, and alloys such as brass and bronze to make good conductor for the spin-orbit torque wiring.   
Regarding claim 15, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 10, wherein 
the spin-orbit torque wiring (102) is made of a metallic layer (see paragraph [0021 and 0049]),
Sandhu in view Pi do not explicitly disclose 
the spin-orbit torque wiring (200) includes a nonmagnetic metal having an atomic number of 39 or higher having a d electron or an f electron in an outermost shell.
Whig’s Fig. 3 teaches the spin-orbit torque wiring (314, [0021]) includes a nonmagnetic metal (i.e., Nonmagnetic metals include aluminium, copper, lead, tin, titanium and zinc, and alloys such as brass and bronze. Precious metals such as gold and silver are not magnetic, reference teaches 314 may be formed from at least one of the elements Au or Ag, [0021]) having an atomic number of 39 or higher (the elements Au or Ag having atomic number Au (79) and Ag (47) higher than 39) having a d electron or an f electron in an outermost shell (see in light applicant’s own disclosure for the material intrinsically exhibiting the claimed property, [0082]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Whig to teachings of Sandhu such as replace the conductors 314 may be formed from at least one of the elements Au or Ag (Whig Fig. 3) of Whig to the spin-orbit torque wiring 102 (Sandhu Fig. 2) of Sandhu. One of ordinary skill in the art would have been motivated to make this modification in order to well-known equivalents alternatives to substitution Au or Ag for aluminium, copper, lead, tin, titanium and zinc, and alloys such as brass and bronze to make good conductor for the spin-orbit torque wiring.   
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu (US 2016/0359105 A1, hereinafter ‘Sandhu’), in view of WU (US 2015/0213869 A1, hereinafter ‘Wu’).
Regarding claim 17, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 3, but does not teach wherein
the spin-orbit torque wiring is made of:
a pure spin current generation part made of a material that generates a pure spin current; and
a low resistance part made of a material having electric resistance lower than electrical resistance of the pure spin current generation part, and 
at least a part of the pure spin current generation part is in contact with the cap layer.
Wu’s Fig. 4A discloses
the spin-orbit torque wiring (the combination of A, 300 and B, Fig. 4A, [0040]) is made of:
a pure spin current generation part made of a material that generates a pure spin current ([0036-0038], (see in light applicant’s own disclosure shown on paragraph 0065 and 0081-0082 and 0091-0099 produce pure spin current generation part. Notes: Pure spin current is phenomenon during which only magnetic information, not charge is transported. Usually this happens by interacting spins of electrons. The pure spin current is generated when the same number of upward spin electrons and downward spin electrons flow in opposite directions to each other.); and
a low resistance part (A and B, see Fig. 4A) made of a material (Cu) having electric resistance (16.78 nΩ·m) lower than electrical resistance (52.8 nΩ·m) of the pure spin current generation part (tungsten (W), [0036-0038]), and 
at least a part of the pure spin current generation part is in contact with the cap layer (when applied the spin-orbit torque wiring (the combination of A, 300 and B, Fig. 4A of Wu reference to top surface of cap layer 105 of reference (Sandhu Fig. 2) then at least a part of the pure spin current generation part is in contact with the cap layer have been taught. Therefore, combination of Sandhu and Wu does disclose claimed limitation “at least a part of the pure spin current generation part is in contact with the cap layer”.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Wu to teachings of Sandhu such as replace the spin-orbit torque wiring having low resistance part A and B and high resistance part 300 (Wu Fig. 4A) of Wu to the surface of cap layer 105 of spin current magnetization rotational magnetoresistance effect element (Sandhu Fig. 2) of Sandhu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize the attenuation of the signal for device.
Regarding claim 18, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 4, but does not teach wherein
the spin-orbit torque wiring is made of:
a pure spin current generation part made of a material that generates a pure spin current; and
a low resistance part made of a material having electric resistance lower than electrical resistance of the pure spin current generation part, and 
at least a part of the pure spin current generation part is in contact with the cap layer.
Wu’s Fig. 4A discloses
the spin-orbit torque wiring (the combination of A, 300 and B, Fig. 4A, [0040]) is made of:
a pure spin current generation part made of a material that generates a pure spin current ([0036-0038], (see in light applicant’s own disclosure shown on paragraph 0065 and 0081-0082 and 0091-0099 produce pure spin current generation part); and
a low resistance part (A and B, see Fig. 4A) made of a material (Cu) having electric resistance (16.78 nΩ·m) lower than electrical resistance (52.8 nΩ·m) of the pure spin current generation part (tungsten (W), [0036-0038]), and 
at least a part of the pure spin current generation part is in contact with the cap layer (when applied the spin-orbit torque wiring (the combination of A, 300 and B, Fig. 4A of Wu reference to top surface of cap layer 105 of reference (Sandhu Fig. 2) then at least a part of the pure spin current generation part is in contact with the cap layer have been taught. Therefore, combination of Sandhu and Wu does disclose claimed limitation “at least a part of the pure spin current generation part is in contact with the cap layer”.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Wu to teachings of Sandhu such as replace the spin-orbit torque wiring having low resistance part A and B and high resistance part 300 (Wu Fig. 4A) of Wu to the surface of cap layer 105 of spin current magnetization rotational magnetoresistance effect element (Sandhu Fig. 2) of Sandhu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize the attenuation of the signal for device.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sandhu (US 2016/0359105 A1, hereinafter ‘Sandhu’), in view of Pi (US 2015/0008547 A1, hereinafter ‘Pi’), and further in view of WU (US 2015/0213869 A1, hereinafter ‘Wu’).
Regarding claim 19, Sandhu’s Fig. 2 (from the bottom of FIG. 2) discloses the spin current magnetization rotational magnetoresistance effect element according to claim 5, but does not teach wherein
the spin-orbit torque wiring is made of:
a pure spin current generation part made of a material that generates a pure spin current; and
a low resistance part made of a material having electric resistance lower than electrical resistance of the pure spin current generation part, and 
at least a part of the pure spin current generation part is in contact with the cap layer.
Wu’s Fig. 4A discloses
the spin-orbit torque wiring (the combination of A, 300 and B, Fig. 4A, [0040]) is made of:
a pure spin current generation part made of a material that generates a pure spin current ([0036-0038], (see in light applicant’s own disclosure shown on paragraph 0065 and 0081-0082 and 0091-0099 produce pure spin current generation part); and
a low resistance part (A and B, see Fig. 4A) made of a material (Cu) having electric resistance (16.78 nΩ·m) lower than electrical resistance (52.8 nΩ·m) of the pure spin current generation part (tungsten (W), [0036-0038]), and 
at least a part of the pure spin current generation part is in contact with the cap layer (when applied the spin-orbit torque wiring (the combination of A, 300 and B, Fig. 4A of Wu reference to top surface of cap layer 105 of reference (Sandhu Fig. 2) then at least a part of the pure spin current generation part is in contact with the cap layer have been taught. Therefore, combination of Sandhu and Wu does disclose claimed limitation “at least a part of the pure spin current generation part is in contact with the cap layer”.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Wu to teachings of Sandhu such as applied the spin-orbit torque wiring having low resistance part A and B and high resistance part 300 (Wu Fig. 4A) of Wu to the top surface of cap layer 190 of spin current magnetization rotational magnetoresistance effect element Sandhu Fig. 2) of Sandhu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize the attenuation of the signal for device.
Response to Arguments
Applicant’s arguments with respect to claims 3-5, 10, 12-15, 17-19 and 22 have been considered but are moot  because a new reference (Sandhu figure. 2 and Pi figure. 2) combination with prior art of record have been applied to remedy any argued deficiencies.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        



/LONG  LE/
Examiner, Art Unit 2815